UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2434



ROGELIO RAMIREZ,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-674-170)


Submitted:   July 18, 2005                 Decided:   August 3, 2005


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Song E. Park, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rogelio     Ramirez,        a    native     and       citizen    of   Mexico,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing        his    appeal    from    the    immigration

judge’s   denial     of    his    second      motion        to    reopen    immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in upholding the

denial of Ramirez’s motion.                See INS v. Doherty, 502 U.S. 314,

323-24 (1992).     Accordingly, we deny the petition for review for

the   reasons   stated     by    the   Board.         See    In    re:     Ramirez,    No.

A70-674-170     (B.I.A.    Oct.    18,      2004).*         We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      PETITION DENIED




      *
      In his brief, Ramirez challenges the fact that his decision
was rendered by a single Board member without following the proper
regulations based on his mistaken belief that his case was decided
pursuant to the regulatory procedures governing orders that
summarily affirm without opinion.     Instead, Ramirez’s case was
decided by a single Board member pursuant to 8 C.F.R.
§ 1003.1(e)(5) (2005). Thus, we find that Ramirez’s claim that the
Board failed to follow its own regulations is clearly without
merit.

                                           - 2 -